PER CURIAM.
Ray Streetman appeals the sentence the district court1 imposed after he pleaded guilty to bank fraud, in violation of 18 U.S.C. § 1344. His counsel has moved to withdraw and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we agree with counsel that there are no nonfrivolous issues for appeal. Accordingly, we affirm, and we grant counsel’s motion to withdraw.

. The Honorable Howard F. Sachs, United States District Judge for the Western District of Missouri.